Bell, J.
In this suit to recover a balance alleged to be due as rent, the evidence authorized the inference that the plaintiff rented the premises to the defendant for $300, with the understanding that the defendant would be entitled to a credit of $100 if he did certain fencing and other improvements, and that the defendant failed to make such improvements without any fault on the part of the plaintiff. Under the evidence the jury were not bound to find that the defendant agreed to pay only $200 in money and to *840make the improvements, provided the plaintiff would furnish certain material therefor, and that his failure to make the improvements was because the plaintiff did not furnish the material.
The plaintiff introduced evidence to show that lie, the defendant, and a third person who was a debtor to the plaintiff, entered into an agreement whereby the third person would furnish the material and take credit for the same upon liis account to the plaintiff, but that the plaintiff and the defendant further agreed that if the third person failed to furnish the material, he, the defendant, would assume the responsibility of getting it and charge the price to the plaintiff as against the rent. While this evidence was contradicted by the testimony of the defendant, the jury were authorized to find in favor of the plaintiff as to this contention, and to find further that the plaintiff was in no way responsible for the failure of the defendant to obtain the material or to make the improvements referred to in the rent contract.
The verdict found for the plaintiff was therefore authorized by the evidence, and the court did not err in refusing the defendant’s motion for a new trial based upon the general grounds only.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.